Exhibit 10.2

DYNACQ HEALTHCARE, INC.

NOTICE OF GRANT OF STOCK OPTION

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Dynacq Healthcare, Inc. (the “Corporation”):

 

Optionee:      Garry Craighead Grant Date:      July 7, 2011      (as to
1,500,000 shares) Initial Vesting Date:      July 15, 2011 Exercise Price:     
$1.86 (closing price at the date of grant)      (as to 1,500,000 shares)

Number of Option Shares: 1,500,000 from the 2000 Incentive Stock Option Plan ;
3,000,000 from new incentive stock option plan to be adopted by the Board of
Directors and the Compensation Committee’s approval, and contingent on
subsequent shareholders’ approval of both the new incentive stock option plan
and the issuance of 3,000,000 stock option shares from the new incentive stock
option plan. The exercise price will be the closing share price at the date of
grant of the 1,500,000 shares. The exercise price for the 3,000,000 shares will
be the closing share price on the date of grant.

Expiration Date: 5 Years from the Grant Date (listed above) unless terminated
pursuant to the 2000 Stock Incentive Plan, attached hereto as Exhibit C, or the
Stock Issuance Agreement, attached hereto as Exhibit B.

Type of Option: Incentive Stock Option

Vested Shares: Except as provided in the Stock Option Agreement, the number of
Vested Shares (disregarding any resulting fractional share) as of any date shall
vest to Optionee quarterly based on the financial performance of Company
attributable to Employee’s efforts. The vesting schedule shall state that no
later than 45 days after the end of each quarter with the first quarterly
vesting being on July 15, 2011 and vesting continuing thereafter for a period of
five years with the last quarterly vesting being on July 15, 2016. The vesting
of the Option Shares shall be calculated based on each $1,000,000 of net
collections received by Company attributable to Employee’s efforts beginning on
April 15, 2011 as follows:

 

  (i) Fifteen Thousand (15,000) Option Shares shall vest for each $1,000,000 of
net collections received by Company attributable to Employee’s efforts beginning
on April 15, 2011. “Net collections received” are defined as money actually
received by the Company and deposited in the bank. Net collections are
“attributable to Employee’s efforts” when they are received as a result of
medical procedures brought by Employee to the Company from GreenTree
Administrators, L.L.C., Union Treatment Centers, and CCM&D Consulting, L.L.C.,
and other identifiable sources.

 

1



--------------------------------------------------------------------------------

No Impairment of Rights. Nothing in this Notice or in the attached Stock Option
Agreement shall interfere with or otherwise restrict in any way the rights of
the Corporation to remove Optionee from employment with the Corporation at any
time in accordance with the provisions of applicable law.

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this notice or in the attached Incentive Stock Option
Agreement.

Exercise Price. The Exercise Price represents an amount the Company believes to
be no less than the fair market value of a share of Stock as of the Date of
Grant, determined in good faith based upon the requirements of Section 409A of
the Code. However, there is no guarantee that the Internal Revenue Service will
agree with the Company’s determination. A subsequent IRS determination that the
Exercise Price is less than such fair market value could result in adverse tax
consequences to the Participant. By signing below, the Optionee agrees that the
Company, its directors, officers and stockholders shall not be held liable for
any tax, penalty, interest or cost incurred as a result of such determination by
the IRS. The Optionee is urged to consult with his or her own tax advisor
regarding the tax consequences of the Option, including the application of
Section 409A.

Exercise of Stock Option. Optionee or Employee has 90 days to exercise his or
her vested options upon termination or resignation. Otherwise, the unexercised
vested options will expire after 90 days from the date of termination or
resignation.

Acknowledgement. By their signatures below, the Corporation and the Optionee
agree that the Option is governed by this Notice and by the provisions of the
Plan and the Stock Option Agreement, both of which are attached to and made a
part of this document. The Optionee acknowledges receipt of a copy of the Plan,
the Stock Issuance Agreement, and the Stock Option Agreement, represents that
the Optionee has read and is familiar with their provisions, and hereby accepts
the Option subject to all of their terms and conditions.

 

Executed on July 7, 2011. DYNACQ HEALTHCARE, INC.

/s/ Chiu M. Chan

Chiu M. Chan Chief Executive Officer 10304 Interstate 10, Suite 369 Houston,
Texas 77029 OPTIONEE

/s/ Garry Craighead

Garry Craighead Date: July 7, 2011

Address: 8900 Shoal Creek Blvd., Bldg. # 200

Austin, Texas 78757

 

2